 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DIMITRIC MOSLEY,                                      Case No. 2:16-cv-00945 WBS AC P
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     DEFENDANTS’ MOTION TO MODIFY
                    v.                                 THE SCHEDULING ORDER
14

15   DR. MA, et al.,
16                                       Defendants.
17

18         Good cause appearing, Defendants’ motion to modify the October 2, 2019 Scheduling

19   Order, ECF No. 35, to extend the discovery deadline by thirty-five days is GRANTED for the

20   purpose of re-scheduling plaintiff’s deposition at his new place of incarceration.

21         Discovery shall be completed no later than March 6, 2020. In all other respects, the

22   October 2, 2019 Scheduling Order remains in full force and effect.

23         IT IS SO ORDERED.

24   DATED: January 27, 2020

25

26

27

28
                                                       1
                                                                   [Proposed] Order (2:16-cv-00945-WBS-AC)
